Exhibit 10.1

 

Privileged & Confidential

 

Sixth Amendment to High-Speed Service Agreement

 

This Sixth Amendment (“Amendment 6”) is entered into this 25th day of September,
2015 (“Amendment 6 Effective Date”) by and between EarthLink, LLC, as successor
in interest to EarthLink, Inc., a Delaware limited liability corporation, having
an office at 1170 Peachtree Street NE, Suite 900, Atlanta, Georgia  30309
(“EarthLink”) and Time Warner Cable Inc., a Delaware corporation, having an
office at 60 Columbus Circle, New York, NY 10023 (“TWC”), and amends the
High-Speed Service Agreement between EarthLink and TWC dated June 30, 2006 (as
amended) (the “Agreement”). All capitalized terms used in this Amendment and not
otherwise defined herein shall have the same meanings set forth in the
Agreement.

 

RECITALS

 

WHEREAS, EarthLink and TWC desire to amend the terms and conditions set forth in
the Agreement to extend the Term by twenty-four (24) months;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the receipt and sufficiency of which is hereby acknowledged, the Parties,
intending to be legally bound, hereby covenant and agree as follows:

 

1.                                      Term.  Section 8.1 of the Agreement
shall be deleted in its entirety and replaced with the following:

 

“8.1                         Term.

 

Other than Sections 3(a)(ii) and (iii), which shall be effective as of the
Execution Date, the terms and conditions of this Agreement shall be effective as
of November 1, 2006 (the “Effective Date”), and unless earlier terminated as set
forth in this Agreement, shall expire on October 31, 2017.

 

2.                                      Business Services.  Promptly following
the Amendment 6 Effective Date, the parties shall work together in good faith to
expand the suite of TWC services that EarthLink will promote and sell to its
business services customers to include TWC Wi-Fi.

 

3.                                      Ratification and Confirmation.  Except
as specifically provided herein, each of the provisions contained in the
Agreement shall remain unchanged, are hereby ratified, confirmed, and remain in
full force and effect in all respects.  This Amendment 6 will be governed by and
construed and enforced under the internal laws of the State of New York, without
regard to principles of conflict of laws.  This Amendment 6 may be executed in
any number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.  Signed facsimile
copies of this Amendment 6 will legally bind the Parties to the same extent as
original documents.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment 6 to be executed by
their duly authorized representatives effective on the Amendment 6 Effective
Date.

 

EarthLink, LLC

 

Time Warner Cable Inc.

 

 

 

 

 

By:

/s/ Bradley A. Ferguson

 

By:

/s/ John Keib

 

 

 

 

 

Name:

Bradley A. Ferguson

 

Name:

John Keib

 

 

 

 

 

Title:

EVP and Managing Director, Consumer and Small Business

 

Title:

Executive Vice President

 

 

 

 

 

Date:

September 29, 2015

 

Date:

September 28, 2015

 

2

--------------------------------------------------------------------------------